DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
This office action is in response to applicant’s original filing of 28 May 2020.
Claims 1-10 are pending and have been examined. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/28/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claim 6 is objected to because of the following informalities: 
Claim 6, which depends on claims 1 and 3, recites “a third operation image” in line 3.  It appears that claim 6 should depend on claim 4 (or claim 5) since the recitation “a first operation image” and “a second operation image” are mentioned in claim 4, and not claim 3 or 1. The absence of the recitation “a first operation image” and “a second operation image” in claim 6 appears to may have not been intentional. For examining purposes, claim 3 will be examined as presented.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


	Claims 1-3 and 7-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. With regards to independent claims 1, 9, and 10; the claims recite the limitation of recognizes a state of the facility at the target date and time based on schedule information of the facility.  These limitations, as drafted, are a simple process that, under their broadest reasonable interpretation, covers performance of the limitations in the mind.  For example, the claim limitations encompass a person looking at obtained data and correcting the acceleration data based on the obtained data. The Examiner notes that under MPEP 2106.04(a)(2)(III), the courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).  As such, a person looking at the schedule information of the facility could recognize the state of the facility therefrom, either mentally or using a pen and paper.  The mere nominal recitation (in claim 1) that the step is being controlled by a control portion such as a CPU, and comprising (in claim 9) of a server, does not take the limitation out of the mental process grouping.  Thus, the claims recite a mental process.   
This judicial exception is not integrated into a practical application. Claims 1, 9, and 10 recites the additional limitations a control portion which sets a future date; displaying a map and the state image 
 The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, the additional elements in the claims amount to no more than mere instructions to apply the exception using a computer.  Further, applicant’s specification does not provide any indication that the correcting steps are performed using anything other than a conventional computer.  MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere performance of an action is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  Further, the Federal Circuit in Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019), and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017), for example, indicated that the mere displaying of data (which is one example listed in applicant’s disclosure as a remedial action) is a well understood, routine, and conventional function.  Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.  Accordingly, a conclusion that the performing step is well-understood, routine, conventional activity is supported under Berkheimer.
claims 2-3 and 7-8 further limit the abstract idea without integrating the abstract idea into practical application or adding significantly more.  
As such, claims 1-3 and 7-10 are rejected under 35 USC 101 as being drawn to an abstract idea without significantly more, and thus are ineligible. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
RE Claim 7: the recitation “when the location of the facility enters a displayed range of the map” is indefinite. ¶0003 of the disclosure states that a facility is store. The claim is unclear because a static location such as a store is not capable of entering a displayed range in a map. ¶0031 of the disclosure states that “a facility located in an area within the currently displayed range of the map”. Accordingly, it appears the term “enters” should be “is within”, hence will be treated as such for examination purposes.
Claim 8 inherits the deficiency of claim 7 because of its dependency, thus indefinite for the reason stated above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 and 10 are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated EP2818832  by Arunkumar (Arunkumar hereafter).
RE Claims 1, 10: 
Arunkumar  discloses a display method and a display input device  (navigation device 299, see ¶0006) comprising: an operation display portion (touch screen, ¶0014) which displays a map (The display screen displays map and journey route from source to destination on the map, see ¶0015) and which displays a state image (unified icon representing the status of POI, see ¶0025) indicating a state of a facility at a location of the facility on the map (¶0033: as the car 710 approaches POIs 730, 740, 750, 760 770, the navigation device displays corresponding POI images with one or more superimposed attribute icons indicating the status of the POIs; also see fig. 7); and 
a control portion (a navigation device includes a display (touch screen) and a  navigation engine 260, which communicates with a personal computer; ¶0013-0014 and ¶0007) which sets a future date and time as a target date and time (as shown in Fig. 6 the user can enter/select trip date 645 & start time 650, ¶0032) which recognizes a state of the facility (such as POIs 740 and 750 in fig. 7) at the target date and time based on schedule information of the facility (¶0032: the user may select trip date using "trip date" field 645 and trip start time using "start time" field 650. Clicking on "navigate" button 665 submits/sends the user input to the processing to determine and suggest the POIs and corresponding attributes on map; ¶0020: The navigation device 299 may use information such as date, time, etc., to retrieve the attribute icons from the attribute database 120 or from the custom database 130; ¶0009: opening hours attribute is selected from attribute database 120) and which displays the state image corresponding to the state of the facility at the target date and time on the operation display portion {¶0030: As shown in the map, car 705 approaching the POI 720 (fuel station), the navigation device displays the POI image with attribute icon indicating that the fuel station will be open 24/7; see fig. 7}.

RE Claim 2:
Arunkumar discloses the display input device according to claim 1. Additionally, Arunkumar further disclose wherein different states of the facility are classified into a plurality of states (¶0029-0030: plural status… such as 515 (locked) for closed hours, 535 for just opened, 525 (no lock) for open, and  580 for open 24/7), the display input device further comprises a storage portion (such as a database which stored, per ¶0023) which stores a plurality of the state images respectively corresponding to the plurality of states of the facility (see ¶0023: attributes and image are stored in a database), and the control portion makes the operation display portion display, out of the plurality of state images stored in the storage portion, the state image corresponding to the state of the facility at the target date and time {see ¶0033 and fig. 7: plural states for POIs/images on map… such as (locked) for closed hours on POI 730, just opened status for POI 750, 525 (no lock) for open on POI 760, and  open 24/7 on POIs 720, 740, and 770; ¶0009-0011: images stored in database; ¶0015  and ¶0020-21: display POI attributes images on map… using date and time, etc}.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Arunkumar in view of US 20140282040 by Alfaro (Alfaro hereafter).

RE Claim 3: 
Arunkumar disclose the display input device according to claim 1. Additionally, Arunkumar further disclose wherein the operation display portion (touch screen, ¶0014) accepting specification of the future date and time (see ¶0032, fig. 6; trip date 645 and start time 650), and 
the control portion (navigation engine 260 in communication with a personal computer) recognizes the state of the facility (see fig. 7; POIs 730, 740, 750, 760 770) at a current date and time based on the schedule information (see claim 4, the navigation engine (260) is further configured to dynamically determine the set of attribute values at the time instance corresponding to set of attributes and the database interface (290) is further configured to access the set of images based on the set of attribute values), makes the operation display portion (touch screen) display the state image (unified icon representing the status of POI) corresponding to the state of the facility at the current date and time, sets the target date and time, and makes the operation display portion (touch screen) display the state image corresponding to the state of the facility at the target date and time (¶0016: receives user specifications related to journey/trip... include journey start point (source), end point {destination), preferred POIs, attribute priority, journey date, time etc;  ¶0032: Clicking on "navigate" button 665 submits/sends the user input to the processing to determine and suggest the POIs and corresponding attributes on map; unified icon representing the status of POIs is shown in fig. 7).
Arunkumar does not explicitly disclose displays a specification button for accepting specification of the future date and time (trip date/time of Arunkumar) and the specification button is operated, sets the target date and time when the specification button is operated.
However, Alfaro teaches a method of gathering trip information which displays a specification button (show in fig. 3 and 5a) for accepting specification of the future date and time and the specification button is operated, sets the target date and time when the specification button is operated (¶0066; Example explore view 300 is shown in FIG. 3. Different future dates are selected by sliding a finger around a circular ribbon 304. The date in date or date range display 306 will change as the finger slides around date display 306 on ribbon 304.¶0071: Upon confirmation of the correct date or date range, date display 306 may be pressed. This date selection display is a convenient way to select a future date or date range).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have incorporated the teachings of using button to accept future date and time and operating the button to set the target date and time of onto the device of Arunkumar as taught by Alfaro, in order to effectively create event and trip profiles for locations on specific future dates to be shared with friends (¶0040). Further, it would have also been obvious to combine the inventions since both Arunkumar and Alfaro are directed to the same field of endeavor of trip planning, and one of ordinary skill would have recognized the established function of using a specification button to enter future dates such as travel dates and would have predictably applied it to improve the system of Arunkumar.

RE Claim 4:
Arunkumar in view of Alfaro disclose the display input device according to claim 3. Additionally Arunkumar teaches the control portion (navigation engine 260) advances the target time when an operation (see claim 4: the navigation engine (260) is further configured to dynamically determine the set of attribute values at the time instance corresponding to set of attributes and the database interface (290) is further configured to access the set of images based on the set of attribute values; ¶0020: In block 340, the navigation device 299 retrieves one or more attribute images/icons of the POI. The navigation device 299 may use information such as date, time, etc., to retrieve the attribute icons from the attribute database 120 or from the custom database 130. The navigation device 299 may retrieve the attributes images corresponding POIs retrieved in block 340.).
Arunkumar does not explicitly disclose when the specification button is operated a first operation image which is movable in a first direction and a second operation image which is movable in a second direction, and the first operation image is moved from one side in the first direction toward another side is performed, and advances the target date when an operation in which the second operation image is moved from one side in the second direction toward another side is performed.
Alfaro further teaches wherein the operation display portion displays (screen of mobile device showing map 302 fig. 4), when the specification button (306 fig. 4) is operated (¶0071:Date display 306 may be expanded to a series of concentric date wheels on calendar display 502), a first operation image (ring for selecting a day in smaller increments of time, see ¶0065-0066 and 0071) which is movable in a first direction (left or right slide circularly direction, Fig. 5A) and a second operation image (ring for selecting a month) which is movable in a second direction (left or right slide circularly direction, Fig. 5A), and the control portion advances the target time when an operation in which the first operation image is moved from one side in the first direction toward another side is performed, and advances the target date when an operation in which the second operation image is moved from one side in the second direction toward another side is performed (¶0071: Each ring is for selecting a year, a month a date range or a date. Each ring may be slid in different directions to result a date or date range. Upon confirmation of the correct date or date range, date display 306 may be pressed. This date selection display is a convenient way to select a future date or date range. This selected date or date range can be used for further operations by future location system 200 as discussed above. Location display manager 204 operates to provide ribbon 304 or calendar display 502 for display; ¶0065-0066: may include smaller increments of time, rather than calendar dates… one direction can go forward in time, while the other direction can go backward in time). Accordingly entering a future date and time is achieved using a specification button with first and second operation image.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have incorporated the teachings of using the technique of operating the button in first direction to move the first image in first direction which advances the target time, and operating the button in second direction to move  the second image in second direction which advances the target date onto the device of Arunkumar as taught by Alfaro, in order to effectively create event and trip profiles for locations on specific future dates to be shared with friends (¶0040).Further, it would have also been 

RE Claim 5: 
Arunkumar in view of Alfaro discloses the display input device according to claim 4. Additionally, Alfaro further teach wherein the control portion changes the target date to a date of a next day when the first operation image moves up to another end of a moving range of the first operation image in the first direction, and changes the target date to a date of a next month when the second operation image moves up to another end of a moving range of the second operation image in the second direction (¶0071: Each ring is for selecting a year, a month a date range or a date. Each ring may be slid in different directions to result a date or date range. Upon confirmation of the correct date or date range, date display 306 may be pressed. This date selection display is a convenient way to select a future date or date range. This selected date or date range can be used for further operations by future location system 200 as discussed above. Location display manager 204 operates to provide ribbon 304 or calendar display 502 for display; ¶0065-0066: may include smaller increments of time, rather than calendar dates… one direction can go forward in time, while the other direction can go backward in time). Accordingly entering a future date and time is achieve using a specification button with first and second operation image.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have used the technique of changing target date to a date of a next day when the first operation image moves up to another end of a moving range of the first operation image in the first direction, and changing the target date to a date of a next month when the second operation image moves up to another end of a moving range of the second operation image in the second direction onto the device effectively create event and trip profiles for locations on specific future dates to be shared with friends (¶0040). Further, it would have also been obvious to combine the inventions since both Arunkumar and Alfaro are directed to the same field of endeavor of trip planning, and one of ordinary skill would have recognized the established function of changing a target date/day by sliding dedicated operational image in respective directions and would have predictably applied it to improve the system of Arunkumar.

RE Claim 6: 
Arunkumar in view of Alfaro discloses the display input device according to claim 3. Additionally Alfaro further teach wherein the operation display portion displays a third operation image (fig.  5a shows 3 ring for selecting a day/month/ year, including a small increments of time per ¶0065-0066) which is movable in a third direction (see fig. 5A; as the slider is circular any direction maybe selected as a third direction) when the specification button is operated, and the control portion advances both the target date and time when an operation in which the third operation image is moved from one side in the third direction toward another side is performed (when operating the  month slider, both the month and time will advance to a new month, see fig. 5A). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have incorporated the techniques of using third operation image which is movable in a third direction when the specification button is operated, and the control portion advancing both the target date and time when an operation in which the third operation image is moved from one side in the third direction toward another side is performed onto the device of Arunkumar as taught by Alfaro, in order to effectively create event and trip profiles for locations on specific future dates to be shared with friends (¶0040). Further, it would have also been obvious to combine the inventions since both Arunkumar and Alfaro are directed to the same field of endeavor of trip planning, and one of ordinary skill would have recognized the established function of using a third operational image to change date/time and would have predictably applied it to improve the system of Arunkumar.

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Arunkumar in view of US2010/0161215 by Karani (Karani hereafter).

RE Claim 7: 
Arunkumar disclose the display input device according to claim 1 wherein the target date/time corresponds to a trip date/time. Additionally Arunkumar further disclose comprising a GPS reception portion for receiving a GPS signal {¶0017: In block 320, the navigation device 299 determines its current position from global positioning system (GPS); ¶0015: The display screen displays map and journey route from source to destination on the map… the display unit 280 displays at least one point of interests, its attributes and related information on the map}.
Arunkumar does not explicitly disclose wherein the control portion calculates an estimated arrival date and time from a current location of the display input device recognized based on the GPS signal to the facility when the location of the facility enters a displayed range of the map, sets the estimated arrival date and time as the target date and time, and makes the operation display portion display the state image corresponding to the state of the facility at the estimated arrival date and time set as the target date and time.
However, Karani teaches wherein the control portion calculates an estimated arrival date and time from a current location of the display input device recognized based on the GPS signal to the facility when the location of the facility enters a displayed range of the map (¶0031: the mobile device navigation system 102 preferably considers an approximate time of arrival (TOA) from their current location to each relevant POI, and determines whether or not each POI is open or otherwise usable by the user of the device; ¶0021: displaying the results of the same POI hour based search as shown in FIGS. 5A-5C, but this time performed at 4:00 am, with a configuration radius of within 1 mile), sets the estimated arrival date and time as the target date and time {¶0012: An estimated time of arrival (TOA) is compared to the retrieved hour-based information for each of the physical plurality of POI to determine a current hour-based status of each of the plurality of physical POI. The plurality of physical POI is filtered to a sub-plurality of physical POI meeting a useable hour-based status; by these lines, as a sub-plurality of physical POI are filtered to meet a useable hour-based status using estimated time of arrival (TOA), setting the estimated arrival date/time as a target date/time is performed}, and makes the operation display portion display the state image corresponding to the state of the facility at the estimated arrival date and time set as the target date and time (¶0068 and fig. 6: configured to show POIs that will be closing at some point in the near future, e.g., within 30 minutes, as well as POIs within the search criteria that will have an hour-based feature occurring within the near future, e.g., breakfast starting within 30 minutes).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have incorporated the technique of calculating an estimated arrival date/time from a current location recognized based on GPS signal to a facility when the location of the facility enters a displayed range of the map, and setting estimated arrival date/time as target date/ time, and making the operation display portion display the state image corresponding to the state of the facility at the estimated arrival date/ time set as the target date/time onto the device of Arunkumar as taught by Karani, in order to prevent wasteful and bad navigation for the environment that would prevent users from having access to served breakfast and dinner (¶0029). Further, it would have also been obvious to combine the inventions since both Arunkumar and Karani are directed to the same field of endeavor of Point of interest (POI) navigation, and one of ordinary skill would have recognized the established function of filtering using estimated time of arrival (TOA) calculations as a state image and would have predictably applied it to improve the system of Arunkumar.

RE Claim 8: 
Arunkumar and Karani disclose the display input device according to claim 7. Additionally Karani further teaches wherein the control portion calculates the estimated arrival date and time repeatedly after the location of the facility enters the displayed range of the map, {¶0041: the estimated time of arrival (TOA) to each relevant POI includes consideration to current traffic, weather information. For instance, if travel to a relevant POI includes travel along a highway currently with a 20 minute backup, the estimated TOA is increased by 20 minutes; see also claim 8: adjusting said displayed estimated time of arrival based on said obtained traffic conditions; displaying state image is shown in fig. 6. By these lines, as estimated time of arrival (TOA) to each relevant POI includes consideration to current traffic, a repeated operation is performed to keep the map of fig. 6 updated based on estimated time of arrival (TOA) as traffic repeatedly varies.}, and makes the operation display portion display the state image corresponding to the state of the facility at the latest estimated arrival date and time (displaying state image is showed in fig. 6).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have incorporated the techniques of calculating estimated arrival date/time repeatedly after the location of a facility enters a displayed range of a map, and making operation display portion display a state image corresponding to the state of the facility at the latest estimated arrival date/time onto the device of Arunkumar as taught by Karani, in order to prevent wasteful and bad navigation for the environment that would prevent users from having access to served breakfast and dinner (¶0029). Further, it would have also been obvious to combine the inventions since both Arunkumar and Karani are directed to the same field of endeavor of Point of interest (POI) navigation, and one of ordinary skill would have recognized the established function of using estimated time of arrival (TOA) calculations as a state image and would have predictably applied it to improve the system of Arunkumar.

RE Claim 9: 
Arunkumar disclose a display system comprising: the display input device according to claim 1. Additionally Arunkumar teaches an wireless communication network 105 connected to a point of interest (POI) database 115, attributes database 120, general information database 125, custom (see fig. 1 and ¶0007-0009) for displaying on the map of fig. 7.
Arunkumar is silent to explicitly disclose a server which is communicably connected to the display input device and which stores the schedule information of the facility, wherein the display input device communicates with the server to refer to the schedule information of the facility when the display input device recognizes the state of the facility at the target date and time.
 However, Karani teaches a server (system 130 +101) which is communicably connected to the display input device (system 130+101 is shown communicably connected to a mobile device 102 with a screen per fig. 1 and ¶0028-0030) and which stores the schedule information of the facility {¶0029: element 101 of system 130+101 is built to include time of day (TOD) information for given POIs and  exemplary TOD information includes hours of operation, days of week of operation, hours for given services (e.g., breakfast served, dinner served); also see fig. 3, ¶0038 and ¶0046-0049}, wherein the display input device (mobile device 102)  communicates with the server (system 130+101)  to refer to the schedule information of the facility (using schedule of fig. 3) when the display input device recognizes the state of the facility at the target date and time {see at least…¶0033: operational hours of a given business or store are received by the mobile device navigation system 102 from the POI hour-based database 101, and the navigation device 102 makes an automated decision about whether or not the relevant POI should be included or excluded in the POI results displayed on the display of the smart navigation application 102; ¶0046-0048: element 101 is database with entries such as hour-based information 414-416 includes the hour-based activity 414, e.g., “open”, or “breakfast” , start time 415, and end time 416, and house based activity such as 20:00, 11:15, 17:00, or 16:00; ¶0068-0070 and fig. 6: smartphone display POIs 512-513  with status such as breakfast starting within 30 minutes or 514 for that breakfast is ending within 30 minutes}. As stated in Karani, operation hours and hour based activities such breakfast are received from element 101 of system 130+103 (which is the server) to be displayed to the screen of a smartphone based on TOA which corresponds to a target date/time.
 onto the device of Arunkumar as taught by Karani, in order to prevent wasteful and bad navigation for the environment that would prevent users from having access to served breakfast and dinner (¶0029). Further, it would have also been obvious to combine the inventions since both Arunkumar and Karani are directed to the same field of endeavor of Point of interest (POI) navigation, and one of ordinary skill would have recognized the established function of using a server to acquire business operational activity based on TOA and would have predictably applied it to improve the system of Arunkumar.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
YOO (US20150067598) teaches a system using a processor and memory including a personal computer for dynamically visualizing POI (Point Of Interest) attribute information includes a POI attribute database unit that stores POIs and attribute information of the POIs in memory; and a POI condition searching unit configured to search the POI attribute database unit for attribute information of POIs depending on several conditions to produce the searched POIs. Further, the system includes a service providing unit configured to perform a services such as a web map service or a navigation service using the searched POIs provided from the POI condition searching unit; and a display unit configured to display results of the service.
Yokota (US20050165543) teaches an apparatus for a navigation system calculates and displays an estimated time of arrival (ETA) by a standard time at the destination and a POI (Point of Interest) open/close status at arrival, and a time zone change notice when a user crosses a boundary of the time zones. The display method includes the steps of: examining a position of a destination and monitoring a 
Stallman (US11055376) teaches identifying points of interest and specific locations located in the vicinity of an expected future location of a user. When a user provides a search request for a point of interest that will be of interest only at a future time, the electronic device can automatically predict an expected future location of the user, and provide points of interest near the expected future location.
Narasimha (US8892355) teaches a method of operation of a navigation system includes: selecting a search keyword; marking a point of interest as closed with the search keyword; and generating a notification with the point of interest marked as closed for displaying on a device.
Wakim (US9098929) points of interest (POI) are presented using point of interest indicators. The indicators are configured to encode information associated with the point of interest in one or more attributes. The indicators may comprise ideograms while the attributes encoding information may include ideogram color, background color, shading, relative size, animation, or a combination thereof. This encoding allows for compact and efficient transfer of information during presentation to a user.

The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS LAGUERRE whose telephone number is (571)272-8907.  The examiner can normally be reached on Mon-Fri 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CARLOS LAGUERRE/Examiner, Art Unit 3667            
                                                                                                                                                                                           /RACHID BENDIDI/Primary Examiner, Art Unit 3667